 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATE BERRY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14346
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Kate_Berry@fd.org

 7   Attorney for CLIFTON JACKSON

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                           Case No. 3:11-CR-142-HDM-CBC
12
                   Plaintiff,
13                                                       ORDER GRANTING
            v.                                           STIPULATION TO CONTINUE
14                                                       REVOCATION HEARING
     CLIFTON JACKSON,
15                                                       (THIRD REQUEST)
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and KATE BERRY, Assistant Federal Public

20   Defender, counsel for CLIFTON JACKSON and NICHOLAS A. TRUTANICH, United States
21   Attorney, and MEGAN RACHOW, Assistant United States Attorney, counsel for the UNITED
22
     STATES OF AMERICA, that the Revocation of Supervised Release hearing set for May 29,
23
     2019, at 11:00 AM, be vacated and continued to July 10, 2019, at 10:30 AM.
24
25          ///

26          ///
 1
 2             This Stipulation is entered into for the following reasons:
 3
               Mr. Jackson is scheduled to appear before this court for a Revocation Hearing on May
 4
     29, 2019, at 11:00 AM. Undersigned counsel request that this matter be continued to July 10,
 5
 6   2019, at 10:30 AM., to allow the parties to continue negotiations toward a resolution of this

 7   matter.
 8             1.     Failure to grant this extension of time would deprive the defendant continuity
 9   of counsel and the effective assistance of counsel.
10             2.     Mr. Jackson is incarcerated and agrees to the continuance.
11             3.     The parties agree to the continuance.
12             4.     This is the third request for a continuance.
13             DATED this 15th day of May, 2019.
14
         RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
15       Federal Public Defender                            United States Attorney
16
      By /s/ Kate Berry                .                 By /s/ Megan Rachow                .
17       KATE BERRY                                         MEGAN RACHOW
         Assistant Federal Public Defender                 Assistant United States Attorney
18       Counsel for CLIFTON JACKSON                       Counsel for the Government
19
20
21
22
23
24
25
26
                                                        2
 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Revocation Hearing currently set for
 4
     May 29, 2019, at 11:00 AM, be vacated and continued to July 10, 2019, at 10:30 AM in Reno
 5
     Courtroom 4 before Judge Howard D. McKibben. IT IS SO ORDERED.
 6
            DATED this 16th day of May, 2019.
 7
 8
 9
                                                _________________________________
10
                                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
